    Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 1 of 19



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

KURT SCHELLHAAS                                           CIVIL ACTION

VERSUS                                                    NO. 18-7979

SOUTHWEST AIRLINES CO.                                    SECTION: “B”(4)


                                ORDER AND REASONS



         Before   the   Court   are:   (1)   defendant   Southwest   Airlines

Company’s (“Southwest”) motion for summary judgment (Rec. Doc.

31); (2) plaintiff Kurt Schellhaas’ response in opposition (Rec.

Doc. 54); and (3) Southwest’s reply in support of their motion for

summary judgment (Rec. Doc. 47). For the reasons discussed below,

         IT IS ORDERED that Southwest’s motion for summary judgment

(Rec. Doc. 31) is GRANTED;

         IT IS FURTHER ORDERED that defendant’s motions in limine (Rec.

Docs. 32, 51) are DISMISSED AS MOOT.

FACTUAL BASIS AND PROCEDURAL HISTORY

         Plaintiff Kurt Schellhaas is a resident of Jefferson Parish,

Louisiana. Rec. Doc. 1 at 1. Defendant              Southwest is a Texas

corporation with a registered agent in Baton Rouge, Louisiana. Id.

Plaintiff seeks monetary damages from Southwest for employment

practices in violation of both federal and state statutes. Id. at

1-3. 1

1
  In a prior Order and Reasons, plaintiff’s claim pursuant to the Wendell H.
Ford Aviation Investment and Reform Act for the 21st Century, 49 U.S.C. § 621,
                                        1
      Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 2 of 19



       In February 1979, plaintiff began working with Southwest as

a ramp agent. Id. at 4. He worked with Southwest for approximately

38 years. Id. at 3. His most recent position was that of Cargo

Customer Service Supervisor. Id. at 4. As Cargo Customer Service

Supervisor, plaintiff was responsible for scheduling, training,

and supervising a team of Freight Agents who assisted in shipping

and receiving cargo. Rec. Doc. 31-5 at 1, Affidavit of Bridget

Butler.

       On December 21, 2017, at the age of 59, he was discharged by

Southwest’s Supervisor of Ramp Operations, Adrian Cummins, and the

New Orleans Station Manager, Cindy Perrino. Rec. Doc. 1 at 3, 4.

Cindy Perrino supervised plaintiff from the time she became Station

Manager in 2006 until his termination. Southwest’s stated reason

for plaintiff’s discharge was that he shipped a generator in

violation of the company’s safety policy. Id. at 4. 2 Southwest has

had    a   long-standing     prohibition     against     shipping     internal

combustion engines. Southwest’s Safe Transportation of Regulated

Materials Manual states in pertinent part:

       Internal Combustion engines are considered Class 9
       Miscellaneous HAZMAT if they have a trace of fuel
       present. Even engines that have been drained contain
       enough vapors to be considered a regulated material
       aboard an aircraft. Examples of internal combustion
       engines include weed trimmer, generators, chainsaws,

et. seq. (AIR 21) was dismissed for lack of federal subject matter jurisdiction.
(Rec. Doc. 21 at 7).
2
  Plaintiff also notes in his complaint that “[he] sought and received
specific approval for this particular generator shipment from other employees
who also facilitated the shipment . . .” Rec. Doc. 1 at 6. However, this
contention is never referenced again in response to the instant motion for
summary judgment.
                                       2
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 3 of 19



     lawnmowers,      tillers,                and         engine-powered
     skateboards/scooters.

     Southwest airlines prohibits and does not transport
     internal combustion engines whether they are used or
     new.

Rec. Doc. 31-5 at 2, Affidavit of Bridget Butler.

     Although      Southwest’s     policy     states    generators       are     not

permitted to be shipped, at one point, following Hurricane Maria,

Southwest    temporarily      altered   their    shipping      policy    to    allow

employees to ship generators to Puerto Rico to assist with relief

efforts for a ten (10) day period.           Rec. Doc. 31-5 at 2, Affidavit

of Bridget Butler. This stated change in policy was temporary, and

only allowed for the shipment of generators by Southwest employees,

not Southwest Customers. Id. Plaintiff admits he conducted the

shipment on behalf of Southwest customer Sal’s Seafood, using their

account.    Rec.    Doc.   31-2   at    59-60,   Deposition      of     Plaintiff.

Plaintiff    also    claims     that    he   believed    the     alteration       to

Southwest’s longstanding prohibition was permanent, rather than

temporary, and that the shipment of internal combustion engines no

longer presented a safety risk. Rec. Doc. 54 at 4.                      Plaintiff

alleges he was denied employment opportunities, promotions, and

ultimately terminated because of his age. Rec. Doc. 1 at 6-7.

Plaintiff alleges Southwest wanted to replace him with a younger

and less-expensive employee. See id. at 4.

     On February 18, 2018, plaintiff filed a charge with the Equal

Employment      Opportunity       Commission        (“EEOC”)     alleging        age

                                        3
         Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 4 of 19



discrimination             and    retaliation.      See   id.   8.   On   May   23,   2018,

plaintiff received a right to sue letter from the EEOC. Thereafter,

on August 21, 2018, plaintiff filed the instant suit alleging age

discrimination under federal and state law as well as unlawful

retaliation under the AIR 21 Act. 3 Id. at 8-9. Plaintiff alleges

that        he     has   suffered,      inter   alia,     mental     anguish,   emotional

distress, and loss of wages and benefits. Id. at 9.

           On November 27, 2018, Southwest filed a motion to dismiss for

lack of jurisdiction and failure to state a claim. See Rec. Doc.

8. The motion was granted in part with respect to plaintiff’s

claims pursuant to AIR 21 and denied in part with respect to

plaintiff’s claims under the ADEA and the LEDL. Rec. Doc. 21.

Defendants have filed the instant motion for summary judgment,

contending, among other things, that they are entitled to judgment

as a matter of law because in discovery “plaintiff admitted that

he could not identify any employment opportunities or promotions

that Southwest denied him because of his age.” Rec. Doc. 31-1 at

1.

               LAW AND FINDINGS

               a. Summary Judgment Standard

           Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate              when    “the    pleadings,       depositions,      answers     to

interrogatories,                and   admissions     on   file,      together   with    the


3
    See Supra note 1.
                                                4
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 5 of 19



affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). “As to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A genuine issue of material fact exists if

the evidence would allow a reasonable jury to return a verdict for

the non-moving party. Anderson, 477 U.S. at 248. The court should

view all facts and evidence in the light most favorable to the

non-moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453

F.3d 283, 285 (5th Cir. 2006). Mere conclusory allegations are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

     The   movant    must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the   affidavits,    if   any,’   which   it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita


                                     5
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 6 of 19



Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

       b. ADEA Claim

     A plaintiff bringing a discrimination claim pursuant to the

ADEA must prove, by a preponderance of the evidence that age was

the “but-for” cause of the challenged adverse employment action.

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009). Claims

brought pursuant to the ADEA are to be analyzed under the three-

step, burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). Under the McDonnell framework:

     First, the employee must raise a genuine issue of
     material fact as to each element of his prima facie case.
     Then, the employer must articulate a legitimate,
     nondiscriminatory reason for its employment decision.
     Finally, the employee must raise a genuine issue of
     material fact as to whether the employer's proffered
     reason was merely a pretext for age discrimination.


                                   6
      Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 7 of 19



Medina    v.    Ramsey      Steel   Co.,        238   F.3d    674,   680    (5th     Cir.

2001)(internal citations omitted).

                i. Exhaustion of Administrative Remedies

       Defendant contends this Court should dismiss plaintiff’s ADEA

claim    relating     to    the denial      of    employment opportunities            and

promotions, as he has not exhausted his administrative remedies

with respect to those claims. Rec. Doc. 31-1 at 12.

       To bring a claim under the ADEA, a plaintiff must first

exhaust his administrative remedies. See Patterson v. Houston

Indep. Sch. Dist., 2012 U.S. Dist. LEXIS 192253, at *20 (S.D. Tex.

2012) citing to Jefferson v. Christus St. Joseph Hosp., 374 F.

App’x 485, 489-90 (5th Cir. 2010); Julian v. City of Houston, Tex.,

314    F.3d    721,   725   (5th    Cir.    2002).       To   properly     exhaust   his

administrative remedies, the employee must file a charge with the

EEOC and receive a notice of right to sue. See Pacheco v. Mineta,

448 F.3d 783, 788 (5th Cir. 2006); Taylor v. Books A Million, Inc.,

296 F.3d 376, 379 (5th Cir. 2002). The primary purpose of this

exhaustion requirement is to trigger both the investigatory and

conciliatory procedures of the EEOC, in attempt to reach a non-

judicial resolution of the alleged discrimination. See Pacheco,

448 F.3d at 789.

       The scope of inquiry stemming from an EEOC charge “in a Title

VII action ‘is limited to the scope of the EEOC investigation which

can    reasonably      be    expected      to     grow    out   of   the    charge    of


                                            7
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 8 of 19



discrimination.’” Young v. City of Houston, Tex., 906 F.2d 177,

179 (5th Cir. 1990)(internal citation omitted); see also Kojin v.

Barton Protective Servs., 339 F. Supp. 2d 923, 926 (S.D. Tex.

2004)(“Under both Title VII and the ADEA, a lawsuit stemming from

EEOC charges is limited in scope to the EEOC investigation that

could    reasonably   be   expected    to    grow       out   of   the   charge   of

discrimination.”). Only those claims that are “like or related to”

the charge’s allegations are deemed to be exhausted by the charge

filing. See Cargo v. Kansas City S., 2009 WL 1808458, at *1 (W.D.

La. June 22, 2009).

     Further, “[a] discriminatory act alleged in a lawsuit but not

included in an EEOC charge is not ‘like or related to’ acts that

are alleged in an EEOC charge simply because both are based on the

same type of discrimination.” Id. at *2 (quoting Turner v. St.

Luke’s Episcopal Health Sys., 2008 WL 706709, *8 (S.D. Tex. Mar.14,

2008).    Instead,    “[i]n    order        for     a     particular      ‘alleged

discriminatory act to fall within the scope of an EEOC charge,

there must be some factual relationship between the act and the

acts described in the charge, beyond the fact that both involve

the same employer and the same general type of discrimination.’”

George v. Diversified Foods & Seasonings, Inc., 13-5388, 2014 WL

379381, at *3 (E.D. La. Feb. 3, 2014)(quoting Turner, 2008 WL

706709, at *8. Claims asserted in a lawsuit that do not fall within

the purview of the EEOC charge and subsequent investigation, and


                                       8
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 9 of 19



therefore    do     not    satisfy     the   administrative        exhaustion

requirement, should be dismissed. Id. at *5.

     This exact issue was ruled upon in our prior Order and Reasons

regarding defendant’s motion to dismiss for failure to state a

claim. See Rec. Doc. 21. In that decision, we noted that plaintiff

had exhausted his administrative remedies with respect to his

claims   under    the   ADEA.   Id.   Specifically,   we   noted   that   that

plaintiff alleged: (1) that he was discharged due to his age; (2)

facts to support that he exhausted his administrative remedies;

and (3) that he filed a charge with the EEOC on February 18, 2018

and received a right to sue letter on May 23, 2019. Id. Defendant’s

argument is substantially similar to their assertions set forth in

their original motion to dismiss, including with respect to whether

plaintiff has shown that the claim is properly related to the EEOC

filing. See Rec. Doc. 15-1; see also Rec. Doc. 31-1. Accordingly,

this court finds, as it has done before, that plaintiff’s claim

should not be dismissed on that ground.

     In discovery, plaintiff was specifically asked to “identify

each and every employment opportunity at Southwest that you were

denied because of your age as alleged in paragraphs IV(B) 9 and 10

of your complaint,” he answered “none.” Rec. Doc. 31-6 at page 11.

     In our previous Order and Reasons, we held that defendant’s

contention that plaintiff failed to state a prima facie case of

discrimination under the ADEA was unpersuasive, as “plaintiff


                                       9
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 10 of 19



explicitly names Sean Reynold, who is allegedly more than 15 years

plaintiff’s junior, in his complaint.” Rec. Doc. 21 at 9. Further,

we noted that plaintiff and defendant both failed to include the

EEOC    charge,   notwithstanding         each    parties’     citations    to    the

charge.    Id.    Here,    although      defendant      has   cited   a   purported

admission by plaintiff that he can cite no employment opportunity

or promotion which he was denied, and has cited his EEOC complaint,

our prior holding still stands.

       Although defendant contends that plaintiff has admitted to an

inability to identify an employment opportunity or promotion that

plaintiff   was    denied     due   to   his     age,   the   fact    remains    that

plaintiff explicitly referred to Sean Reynolds, an employee who

was given plaintiff’s job after his termination, and who at the

time was 15 years plaintiff’s junior. See Rec. Doc. 1 at 4. This

is evidence that a younger employee was treated differently with

respect to the same alleged employment opportunity. Plaintiff’s

newly    propounded       answer    to   defendant’s      interrogatory,        which

seemingly conflicts with their prior arguments, does not sway our

opinion. Plaintiff previously showed that a younger employee was

treated differently from plaintiff, in his complaint. Rec. Doc. 21

at 9.

            ii. Plaintiff Cannot Show that He Would Not Have Been
                Terminated, But for His Age, Under McDonnell
                Douglas




                                          10
    Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 11 of 19



      Plaintiff is not able to show in this summary judgment context

that his termination would not have occurred but for his age as

articulated in McDonnell. 4

      A plaintiff bringing a discrimination claim pursuant to the

ADEA must prove, by a preponderance of the evidence that age was

the “but-for” cause of the challenged adverse employment action.

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009). Claims

brought pursuant to the ADEA are to be analyzed under the three-

step, burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). As previously noted, under

the McDonnell framework:

      First, the employee must raise a genuine issue of
      material fact as to each element of his prima facie case.
      Then, the employer must articulate a legitimate,
      nondiscriminatory reason for its employment decision.
      Finally, the employee must raise a genuine issue of
      material fact as to whether the employer's proffered
      reason was merely a pretext for age discrimination.

4
  The framework for analyzing plaintiff’s ADEA claim is the same as the standard
for analyzing LEDL claims under Louisiana Law. The Supreme Court of Louisiana
noted in Labove v. Raferty, 802 So. 2d 566, 573 (La. 2001), “[b]ecause
Louisiana's prohibition against age discrimination is identical to the federal
statute prohibiting age discrimination, Louisiana courts have traditionally
looked to federal case law for guidance.” (citing King v. Phelps Dunbar, L.L.P.,
98-1805 (La. 6/4/99); 743 So. 2d 181, 187; Barbe v. A.A. Harmon & Co., 94-2423
(La. App. 4 Cir. 1/7/98); 705 So. 2d 1210, writ denied, 98-0526 (La. 5/15/98);
719 So. 2d 462)). The Louisiana Supreme Court in Labove further stated:
       Disparate treatment cases are analyzed under the test developed for
       Title VII plaintiffs in McDonnell Douglas Corp. v. Green, 411 U.S.
       792, 93 S.Ct. 1817, 36 L.Ed.2d 668, 678 (1973). A prima facie case
       of employment discrimination based on age requires a showing that
       (1) the plaintiff is between forty and seventy years of age; (2)
       the plaintiff was qualified for the job at issue; and (3) an
       employee outside the protected class was treated more favorably.
       The theory of the McDonnell Douglas prima facie case is that the
       plaintiff must provide sufficient evidence to create an inference
       of unlawful intent, and the defendant, at the close of the
       plaintiff's evidence, generally challenges the prima facie case by
       a motion for directed verdict.
Id. at 573 (internal citations omitted).
                                      11
    Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 12 of 19




Medina     v.    Ramsey     Steel    Co.,    238   F.3d    674,     680   (5th    Cir.

2001)(internal citations omitted).

      Plaintiff’s initial burden to satisfy his prima facie case is

satisfied by a showing that 1) he belongs to the protected class,

2) he was qualified for a position for which applicants were being

sought, 3) he suffered an adverse employment action, and 4) he was

replaced by a younger employee, or treated less favorably than a

similarly situated younger employee. Sandstad v. CB Richard Ellis,

Inc., 309 F.3d 893, 897 (5th Cir.2002).

      Here, it is uncontested that plaintiff, being 58 years old at

the time of his dismissal, is a member of the protected class, and

was qualified for the position that he had. Plaintiff worked for

Southwest for nearly 40 years. Rec. Doc. 1 at 4. Further, he was

subjected to an adverse employment action, namely that he was

terminated from his position. 5 Pegram v. Honeywell, Inc., 361 F.3d

272, 282 (5th Cir.2004)(“[A]n adverse employment action consists

of ‘ultimate employment decisions such as hiring, granting leave,

discharging,       promoting,       and   compensating.’”)(emphasis           added).

Plaintiff also explicitly references in his complaint that he was

replaced by Sean Reynolds, an employee 15 years his junior at the

time of plaintiff’s termination and replacement. Rec. Doc. 1 at 4.

Clearly,        plaintiff    has    satisfied      his    initial    burden      under



5
  Plaintiff was given the choice to resign or be terminated and chose the latter.
Rec. Doc. 31-3 at para. 21.
                                            12
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 13 of 19



McDonnell to show that he has made out a prima facie case of

discrimination.

     The next step in the McDonnell analysis shifts the burden of

production      to     the    defendant        to   articulate     a   legitimate,

nondiscriminatory reason for its decision to terminate plaintiff.

Morris v. Town of Independence, 827 F.3d 396, 400 (5th Cir. 2016).

Defendant contends that the record undisputedly provides plaintiff

violated Southwest’s safety policy regarding shipping generators.

Southwest’s     Safe    Transportation         of   Regulated    Materials    Manual

states in pertinent part:

     Internal Combustion engines are considered Class 9
     Miscellaneous HAZMAT if they have a trace of fuel
     present. Even engines that have been drained contain
     enough vapors to be considered a regulated material
     aboard aircraft. Examples of internal combustion engines
     include weed trimmer, generators, chainsaws, lawnmowers,
     tillers,   and   engine-powered    skateboards/scooters.
     Southwest airlines prohibits and does not transport
     internal combustion engines whether they are new or
     used.

Rec. Doc. 31-5 at 2, Affidavit of Bridget Butler.

     Plaintiff       was     familiar    with    this policy,     and aware     that

historically,        Southwest     did     not      ship   internal       combustion

generators. Rec. Doc 31-2 at 50, Deposition of Plaintiff. Although

Southwest’s policy states that they do not permit generators to be

shipped,   at    one    point,     following        Hurricane    Maria,    Southwest

temporarily altered their shipping policy to allow employees to

ship generators to Puerto Rico to assist with relief efforts for

a ten (10) day period.          Rec. Doc. 31-5 at 2, Affidavit of Bridget

                                          13
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 14 of 19



Butler. Plaintiff contends that while he was aware of the change

in policy, he believed, without material support, that the policy

was permanent, and there was no longer a safety issue with shipping

generators via plane. Rec. Doc. 54 at 4.

       Southwest had a long-standing policy that shipping internal

combustion engines was prohibited, for the entirety of plaintiff’s

working      relationship   with   defendant.   31-5 at   2, Affidavit    of

Bridget Butler. Further, the stated change in policy was temporary,

and only allowed for the shipment of generators by Southwest

employees, not Southwest Customers. Id. Plaintiff conducted the

shipment on behalf of Southwest customer Sal’s Seafood. Rec. Doc.

31-2    at     59,   Plaintiff’s     Deposition.   As     such,   plaintiff

undisputedly violated a long-standing, yet temporarily altered for

a period of just ten days, policy that had been in place for the

entirety of plaintiff’s career, notwithstanding his incorrect and

unfounded assumption to the contrary. As a result, defendant has

met its burden of articulating a legitimate non-discriminatory

reason for not promoting plaintiff.

       Thus, the burden shifts to plaintiff to raise genuine issue

of material fact(s) as to whether the Defendant’s proffered reasons

are merely a pretext for age discrimination. Plaintiff has offered

no material facts to meet this burden. However, plaintiff does

note in his recently produced affidavit that his New Orleans

Station Manager, Cindy Perrino, made comments about plaintiff’ age


                                      14
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 15 of 19



and stated, “the need for new blood in cargo.” Rec. Doc. 50-3 at

2, Plaintiff’s Affidavit. This was not mentioned in the record at

any point before the filing of the instant motion for summary

judgment.     Further,      the   statement      conflicts       with    plaintiff’s

deposition testimony. In Southwest’s reply brief, it points to a

section of plaintiff’s deposition that reads as follows: “Q. Did

Ms. Perrino or Mr. Cummins ever make any comments to you that

related to your age at all? A. Other than asking me when I was

going to retire, no.” Rec. Doc. 47-1 at 1. This Court therefore

disregards    the    statement     in plaintiff’s      new    affidavit, as       it

contradicts his deposition testimony. See Doe ex rel. Doe v. Dallas

Indep. Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000) (“a nonmoving

party may not manufacture a dispute of fact merely to defeat a

motion for summary judgment.”).

     Plaintiff       also   contends    that    another,     younger,      Southwest

Employee,     Beth     Fielding,       was    terminated      and       subsequently

reinstated for shipping a generator is evidence that plaintiff’s

termination    was    age-based     discrimination.         This    contention   is

unpersuasive. Plaintiff failed to show that Fielding was similarly

situated to plaintiff, as such she cannot fairly be considered a

comparator.    “To     show    disparate       treatment,    a     plaintiff    must

demonstrate that her employer treated another employee differently

‘under nearly identical circumstances,’ i.e., ‘when the employees

being compared held the same job or responsibilities, shared the


                                         15
   Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 16 of 19



same supervisor or had their employment status determined by the

same person, and have essentially comparable violation histories.

Katseanes v. Time Warner Cable, Inc., 511 F. App'x 340, 345 (5th

Cir. 2013)(quoting Lee v. K.C. S. Ry. Co., 574 F.3d 253, 260 (5th

Cir.2009) (footnotes omitted)).

     As   an   initial   matter,   both   plaintiff   and   Fielding   were

terminated as a result of their conduct. Rec. Doc. 54-5 at 11,

Beth Fielding’s Deposition. Plaintiff and Fielding also did not

share the same position, as Fielding was a Cargo Agent, whereas

plaintiff was a “Cargo Customer Service Supervisor.” Rec. Doc. 1

at 4; see also Rec. Doc. 54-5 at 11, Fielding Deposition. Plaintiff

also failed to establish that Fielding worked in New Orleans, or

under the supervision of Cindy Perrino, or that he and Fielding

had comparable violation histories, as addressed below. Further,

Fielding was a Union Member, whereas plaintiff was not. Therefore,

plaintiff’s attempt to establish that a similarly situated, and

younger employee was treated differently fails.

     Plaintiff offers no other facts to suggest that plaintiff’s

termination was pretext for discrimination. Southwest notes that

plaintiff had already been terminated once for theft and dishonesty

in 2006 and was subsequently reinstated to his position after an

investigation. Rec. Doc. 31-1 at 3. This was in reference to his

instructions to a Customer Service Agent to provide airline tickets

for him, his daughter, and friend at a discounted price. Id. Again,


                                    16
      Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 17 of 19



plaintiff stated that he was unaware that’s Southwest’s policies

prevented     him   from    receiving discounted           tickets.     Id. After   a

determination that plaintiff had participated in conduct that

Southwest could not “condone or overlook” it agreed to reinstate

him only if he reimbursed the company for its lost revenue, which

he subsequently did. Id.

        After plaintiff’s reinstatement, with back pay and without

any loss of seniority or benefits, he engaged in a good working

relationship with his supervisor for approximately ten years. Id.

at    3–4.   Rec.   Doc.     31-2    at    29,    Plaintiff’s   Deposition     (“the

relationship started out good in 2017.”); see also 31-3 at 1-2,

Declaration of Perrino (“From the time that Southwest reinstated

him in until June 2017, I felt that [plaintiff] and I had a good

working      relationship.          He     received       favorable      performance

evaluations     and     I   never took      any    disciplinary action       against

him.”). Further, in his deposition testimony, plaintiff stated

that he was satisfied with his performance reviews and deemed them

to be fair. Rec. Doc. 31-2 at 28, Plaintiff’s Deposition. Plaintiff

was also issued a written warning in 2017 to address several

performance related issues. Rec. Doc. 31-2 at 32. Specifically,

the     document    referred        to    plaintiff      disseminating    incorrect

information        to   another      employee      and    making   an     unapproved

scheduling decision. Id. at 81, Disciplinary Warning.




                                            17
      Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 18 of 19



        With respect to the issue over which plaintiff was ultimately

terminated, the decision was not taken lightly by Perrino, and not

based on plaintiff’s age. The record reflects that Perrino was

fifty-six at the time that plaintiff was terminated, placing her

and plaintiff in the same class. Rec. Doc. 31-3 at 3. Further,

although Perrino replaced plaintiff with a younger employee, Sean

Reynolds, the stated reasons for his lateral replacement were that

he had worked for Southwest for 23 years, had extensive experience

with cargo, had previously worked as an operations supervisor, and

his position had recently been eliminated. Id.

        Defendant has shown that it is entitled to judgment as a

matter of law, as plaintiff cannot present evidence to meet his

burden pursuant to McDonnell that defendant’s stated reason for

terminating him amounted to pretext for discrimination based on

age.     Plaintiff:      (1)    undisputedly      violated       a   long-standing

Southwest     policy,     which      was   temporarily    altered     and   resumed

effectiveness after the stipulated ten-day period; (2) had already

been terminated once for dishonesty and theft, after which he was

reinstated;      and   (3)     had   recently    received    a   written    warning

regarding performance related issues. When these facts are taken

together, it is evident that plaintiff will not be able to meet

his    burden    under    McDonnel.        Accordingly,   summary     judgment   is

granted in favor of defendant Southwest regarding plaintiff’s

claims under the ADEA and LEDL.


                                            18
Case 2:18-cv-07979-ILRL-KWR Document 56 Filed 07/17/20 Page 19 of 19



  New Orleans, Louisiana this 14th day of July, 2020.




                               ___________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                 19
